 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7
                                        AT SEATTLE
 8
     SWIRE PACIFIC HOLDINGS, INC., and                    CASE NO. C19-1329RSM
 9   THE EMPLOYEE HEALTH CARE PLAN
     FOR THE BOTTLING EMPLOYEES OF                        ORDER DENYING DEFENDANTS’
10   SWIIRE PACIFIC HOLDINGS, INC. and ITS                SECOND MOTION TO DISMISS
     AFFILIATES,
11
                              Plaintiffs,
12
                v.
13
     JAMES JONES, and JEFFREY R. CAFFEE
14   LEGAL, PLLC d/b/a THE LAW OFFICES
     OF JEFFREY R. CAFFEE,
15
                              Defendants.
16
                                            I.    INTRODUCTION
17
            This matter comes before the Court on Defendants’ Second Motion to Dismiss under
18
     Rule 12(b)(6). Dkt. #29. Plaintiffs oppose. For the reasons stated below, the Court DENIES
19
     Defendants’ Motion.
20
                                            II.   BACKGROUND
21
            For purposes of this Motion to Dismiss, the Court will accept all facts in the Amended
22
     Complaint as true. The Court will briefly summarize these facts as necessary for ruling on this
23
     Motion.
24

     ORDER DENYING DEFENDANT’S MOTION TO DISMISS - 1
             Plaintiffs are The Employee Health Care Plan for the Bottling Employees of Swire
 1
     Pacific Holdings, Inc. and its’ Affiliates (“Plan”) and Swire Pacific Holdings, Inc., d/b/a Swire
 2
     Coca-Cola, USA (“Swire”). Swire alleges it is the Plan Sponsor and Plan Administrator for the
 3
     Plan.
 4
             Defendant James Jones worked for Swire and was a covered person and beneficiary of
 5
     the self-funded ERISA plan at issue in this case. On or about July 11, 2018, Jones was injured
 6
     in a serious car accident, the details of which are not at issue. The Plan paid medical benefits on
 7
     his behalf, at least $407,622.76.
 8
             Benefits provided under the Plan are fully funded by Swire and not through an insurance
 9
     carrier, although the plan is administered by Regence BlueCross BlueShield of Utah.
10
             Plaintiffs allege that the applicable Summary Plan Description (“SPD”), effective from
11
     January 1, 2018, to December 31, 2018, is the controlling document for the Plan, and that “there
12
     is no separate or additional master plan document for the Plan.” Dkt. #28 at 3.
13
             The SPD/Plan contains a “Subrogation and Right of Recovery” provision, setting forth
14
     the self-funded ERISA Plan’s rights of reimbursement and subrogation.             See Dkt. #28-1
15
     (“Summary Plan Description” or “SPD”) at 53–54 (“If You receive any payment as a result of
16

17 an Injury, Illness or condition, You agree to reimburse the Plan first from such payment for all
     amounts the Plan has paid and will pay as a result of that Injury, Illness or condition, up to and
18
     including the full amount of Your recovery.”).
19
             Defendant Jones settled his claims related to the Accident for $150,000. However, he
20
     has refused to reimburse the Plan. The other Defendant in this case, his counsel Jeffrey R.
21
     Caffee Legal, PLLC, has “dominion and control over all of part of the Disputed Funds…” Dkt.
22
     #28 at 6.
23

24

     ORDER DENYING DEFENDANT’S MOTION TO DISMISS - 2
            Plaintiffs bring claims under 29 U.S.C. § 1132(a)(3) to impose an equitable lien or
 1
     constructive trust with respect to the disputed funds. They seek an Order enforcing the terms of
 2
     the Plan and requiring Defendants to turn over the full amount of the disputed funds, as well as
 3
     attorneys’ fees.
 4
                                             III.    DISCUSSION
 5
        A. Legal Standard under Rule 12(b)(6)
 6
            In making a 12(b)(6) assessment, the court accepts all facts alleged in the complaint as
 7
     true and makes all inferences in the light most favorable to the non-moving party. Baker v.
 8
     Riverside County Office of Educ., 584 F.3d 821, 824 (9th Cir. 2009) (internal citations omitted).
 9
     However, the court is not required to accept as true a “legal conclusion couched as a factual
10
     allegation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,
11
     550 U.S. 544, 555 (2007)). The complaint “must contain sufficient factual matter, accepted as
12
     true, to state a claim to relief that is plausible on its face.” Id. at 678. This requirement is met
13
     when the plaintiff “pleads factual content that allows the court to draw the reasonable inference
14
     that the defendant is liable for the misconduct alleged.” Id. The complaint need not include
15
     detailed allegations, but it must have “more than labels and conclusions, and a formulaic
16

17 recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555. Absent
     facial plausibility, a plaintiff’s claims must be dismissed. Id. at 570.
18
        B. Defendants’ Motion to Dismiss under Rule 12(b)(6)
19
            Defendants first argue that the Amended Complaint cites only to the SPD, but that under
20
     ERISA the “Summary Plan Description serves to ‘provide communications with beneficiaries
21
     about the plan, but do[es] not [itself] constitute the terms of the plan.’” Dkt. #29 at 2 (citing
22
     Cigna Corp. v. Amara, 563 U.S. 421 at 438 (2011) (emphasis in original)). Defendants contend
23
     that Relief under ERISA, 29 U.S.C. § 1132(a)(3) is not available for enforcement of provisions
24

     ORDER DENYING DEFENDANT’S MOTION TO DISMISS - 3
     included in a “Summary Plan Description.” Although the Amended Complaint clearly pleads
 1
     that the SPD is the only Plan document, Defendants argue that such is “illogical” and that the
 2
     SPD “does not contain the information required by 29 U.S.C. § 1102 to be included in a plan
 3
     document.” Id. at 4.
 4
            Plaintiffs respond that this line of argument directly conflicts with controlling Ninth
 5
     Circuit law, Dkt. #34 at 2 (citing Mull v. Motion Picture Indus. Health Plan, 865 F.3d 1207,
 6
     1208-09 (9th Cir. 2017), and that it misstates the ruling of CIGNA Corp. v. Amara “by omitting
 7
     crucial facts and legal analyses regarding the specific identification of a separate plan
 8
     document,” Dkt. #34 at 2. According to Plaintiffs, the SPD and plan document are one-and-the-
 9
     same and the reimbursement and subrogation terms of the SPD found at Dkt. #28-1 are
10
     enforceable under ERISA. Plaintiffs maintain that the SPD document is in compliance with: 29
11
     U.S.C. § 1102(b)(1) because it provides a procedure for establishing and carrying out a funding
12
     policy and method; 29 U.S.C. 1102(b)(2) because it describes a procedure for the allocation of
13
     responsibilities for the operation and administration of the plan; 29 U.S.C. § 1102(b)(3) because
14
     Defendants make no argument to the contrary; and 29 U.S.C. § 1102(b)(4) because it specifies
15
     the basis on which payments are made to and from the plan. Id. at 7–9.
16
            On Reply, Defendants point to the SPD’s repeated references to other “plan documents.”
17
     See Dkt. 35 at 4. But Defendants do not attempt to argue that there is some other controlling
18
     plan document. The Court believes these are most likely drafting errors.
19
            The Court finds that Plaintiffs have adequately pled that the SPD document attached to
20
     the Complaint satisfies the requirements of ERISA even though it is serving both as a summary
21
     plan description and the Plan document itself, and that in any event its’ reimbursement
22
     provision is binding on Defendants. This issue was addressed in Mull, where the Ninth Circuit
23
     found “an SPD may constitute a formal plan document, consistent with Amara, so long as the
24

     ORDER DENYING DEFENDANT’S MOTION TO DISMISS - 4
     SPD neither adds to nor contradicts the terms of existing Plan documents.” 865 F.3d at 1210.
 1
     The Court agrees with Defendants that Plaintiffs are essentially calling into question the
 2
     existence of the Plan, and that Ninth Circuit case law runs against nullifying ERISA plans in
 3
     this situation. Accordingly, this does not serve as a basis to dismiss this case.
 4
            Defendants next argue that ERISA’s Anti-Inurement Provisions, 29 U.S.C. § 1103(c)
 5
     and 29 U.S.C. § 1104(a) bar Plaintiffs’ claim. 29 U.S.C. § 1103(c) mandates that “the assets of
 6
     a plan shall never inure to the benefit of any employer and shall be held for the exclusive
 7
     purpose of providing benefits to participants in the plan and their beneficiaries and defraying
 8
     reasonable expenses of administration.” Defendants argue that “[a]n award in favor of Plaintiff
 9
     would not result in a plan asset being utilized solely in the interest of ‘participants and
10
     beneficiaries,’ but would rather be a windfall for the Plaintiff Employer.” Dkt. #29 at 6. This
11
     appears to be baseless and contrary to the record as Plaintiffs have already paid out over
12
     $400,000 in Defendant Jones’ medical expenses and there is no evidence that reimbursed
13
     money would benefit the employer Swire. Reimbursement will defray a previous cost paid by
14
     the Plan. Defendants make an argument about how the pool of insureds changes from one year
15
     to the next, meaning that the reimbursement funds will not benefit the original insureds, see
16

17 Dkt. #29 at 15–16, but provide no controlling legal authority to support the conclusion that this
     somehow reduces the Plan’s legal right to seek reimbursement. Defendants make several policy
18
     arguments against allowing subrogation and reimbursement.
19
            Plaintiffs argue that any statement from Defendants about where the money will go
20
     relies on facts (or speculation) outside the pleadings and is therefore improper on a motion to
21
     dismiss; that the Amended Complaint seeks to turn these funds over to the Plan, not Swire the
22
     employer, and that there is no “legal authority precluding a Plan Sponsor from recovering
23
     subrogation funds relating to its self-funded plan and Defendants cite none.” Dkt. #34 at 11.
24

     ORDER DENYING DEFENDANT’S MOTION TO DISMISS - 5
     Plaintiffs cite cases where subrogation and reimbursement have been permitted through the
 1
     obtaining of an equitable lien. See Dkt. #34 at 12 (citing Sereboff v. Mid Atl. Med. Servs., 547
 2
     U.S. 356, 361, 126 S. Ct. 1869, 164 L. Ed. 2d 612 (2006); Cramer v. John Alden Life Ins. Co.,
 3
     763 F. Supp. 2d 1196, 1212 (D. Mont. 2010)).
 4
            The Court again agrees with Plaintiffs.     Defendants cannot speculate about where
 5
     reimbursement money will go in a motion to dismiss. Even if the Court were to consider
 6
     Defendants’ arguments at a later stage it would find them unavailing, unless the factual record
 7
     changes substantially. The law currently allows subrogation and reimbursement under these
 8
     circumstances.
 9
            Finally, Defendants argue that reimbursement will violate ERISA’s prohibition on self-
10
     dealing. Dkt. #29 at 7. The Court finds that Defendants have no basis for making this
11
     argument, and that reimbursement to the Plan is permitted, even if the Plan and the employer
12
     are one and the same.
13
                                          IV.     CONCLUSION
14
            Having reviewed the relevant pleadings and the remainder of the record, the Court
15
     hereby finds and ORDERS that Defendants’ Motion to Dismiss, Dkt. #29, is DENIED.
16

17
     DATED this 7 day of January 2020.
18

19

20                                               A
                                                 RICARDO S. MARTINEZ
21                                               CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

     ORDER DENYING DEFENDANT’S MOTION TO DISMISS - 6
